Citation Nr: 1445039	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than service-connected anxiety disorder with panic disorder and agoraphobia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active military service from December 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in part, denied the Veteran's claim for entitlement to service connection for PTSD.

In July 2010, the Veteran testified before a hearing officer at the RO.  A transcript is included the claims file. 

In light of the other psychiatric diagnoses of record and the fact that service connection has been established for anxiety disorder with panic disorder and agoraphobia, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than service-connected anxiety disorder with panic disorder and agoraphobia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The case was remanded in February 2013 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2013, the Board remanded the Veteran's claim for further development-including a VA examination.  In August 2013, the RO forwarded the Veteran's claims file to an examiner for an addendum opinion to the August 2010 VA opinion.  The examiner indicated that the examiner could not provide an opinion without examining the Veteran.  In August 2013, the RO attempted to reconcile the differing addresses in the CAPRI and MAP-D systems, but the Veteran did not respond to the RO's phone call.  The Veteran did not show to the scheduled August 2013 or October 2013 VA examinations.  The Board has reviewed the examination notices and notes that the multiple addresses have been used.  The most recent notice dated in September 2013 did not include a street number in the address, nor was notice sent to the P.O. Box of record.  Additionally, in a September 2013 memorandum, the AMC indicated that the Veteran's representative should be contacted to obtain an updated address.  It does not appear that VFW was ever contacted to try and obtain the Veteran's current address.  Moreover, in its December 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that the Veteran be afforded another opportunity to appear at a VA examination.  

Based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current psychiatric disorder other than service-connected anxiety disorder with panic disorder and agoraphobia.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases.  The AOJ should also contact the Veteran's VSO to aid in obtaining any current contact information.  All attempts to confirm this information should be properly documented in the claims file.  

2.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The Veteran should be scheduled for an appropriate psychiatric examination to determine the nature and etiology of any current psychiatric disorders other than service-connected anxiety disorder with panic disorder and agoraphobia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The paper and electronic claims folders, including a copy of this remand, must be made available to the examiner for review in conjunction with rendering his/her report.  A notation to the effect that this record review took place should be included in the examination report.  

The examiner must address the following inquiries:

a.  whether there is an additional psychiatric disorder which is considered separate from his service-connected anxiety disorder with panic disorder and agoraphobia;

b.  if so, whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition; 

c.  if it is determined to be a new and separate disorder, whether the symptomatology of the two disorders is wholly duplicative or overlapping; 

d.  if it is determined to be a new and separate disorder which is not wholly duplicative or overlapping of the Veteran's current panic disorder diagnosis, whether the new diagnosis is as likely as not (50 percent probability or greater) the result of active service. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



